This is an appeal under the so-called alternative method from a judgment rendered in favor of defendant and respondent and against plaintiff and appellant.
[1] In connection with the first stated ground of appeal there is incorporated in the brief of appellant a certain notice of motion with two affidavits of respective counsel, and a certain notice of motion to vacate the setting and set the action for trial before a jury, and certain other affidavits of counsel. However, although they are all set out in the reporter's transcript, the certificate does not show that they were used in connection with any proceeding before the trial court. The record is not sufficient to furnish a basis upon which this court properly may consider the same in reference to this appeal.
[2] The first ground of appeal is that "The court erred in granting the respondent a jury trial." But there is nothing in the record to show that there was any objection by the plaintiff to the jury trial, either at the time of trial or in connection with any motion for a new trial.
[3] As to the second ground of appeal stated by plaintiff, an examination of the record itself discloses that there was a substantial and direct conflict in the evidence upon the issues relative to the principal question urged by the appellant in support of this second ground of appeal. Appellant states his second ground of appeal as "Insufficiency and total absence of evidence to justify the verdict and the *Page 439 
judgment rendered thereon." The record discloses sufficient evidence to justify the verdict.
The judgment appealed from is affirmed.
Conrey, P.J., and Houser, J., concurred.